Name: 80/1017/EEC: Commission Decision of 9 October 1980 authorizing the Italian Republic not to apply Community treatment to woven fabrics of cotton, originating in India and Pakistan (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-12

 Avis juridique important|31980D101780/1017/EEC: Commission Decision of 9 October 1980 authorizing the Italian Republic not to apply Community treatment to woven fabrics of cotton, originating in India and Pakistan (Only the Italian text is authentic) Official Journal L 302 , 12/11/1980 P. 0030 - 0031****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . ( 3 ) OJ NO L 347 , 31 . 12 . 1979 , P . 1 . COMMISSION DECISION OF 9 OCTOBER 1980 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FRABRICS OF COTTON ORIGINATING IN INDIA AND PAKISTAN ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/1017/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS , ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 6 OCTOBER 1980 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN REPUBLIC TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF COTTON , FALLING WITHIN HEADING NO 55.09 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 2 ), ORIGINATING IN INDIA AND PAKISTAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION , ORIGINATING IN INDIA AND PAKISTAN , IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THOSE COUNTRIES ; WHEREAS , UNDER THAT AGREEMENT , INDIA AND PAKISTAN HAVE UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT THEIR EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY TO WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COUNCIL ADOPTED REGULATION ( EEC ) NO 3059/78 ( 2 ), AS LAST AMENDED BY COMMISSION REGULATION ( EEC ) NO 3063/79 ( 3 ), INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILINGS BETWEEN THE MEMBER STATES ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THE QUOTA ALLOCATED TO ITALY HAS ALREADY BEEN EXCEEDED FOR IMPORTS FROM INDIA AND HAS BEEN TAKEN UP BY 88 % FOR IMPORTS FROM PAKISTAN ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1980 ITALY HAS ADMITTED 884 TONNES ( 38 % OF THE QUOTA ) OF THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN INDIA AND 954 TONNES ( 35 % OF THE QUOTA ) ORIGINATING IN PAKISTAN ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION , ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 37 250 TONNES IN 1978 TO 61 197 TONNES IN 1979 ; AND TO 32 861 TONNES IN THE FIRST MONTHS OF 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 32.1 % IN 1978 TO 39.8 % IN 1979 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION , ORIGINATING IN INDIA AND PAKISTAN ARE APPROXIMATELY 45 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN ITALY ; WHEREAS OUTPUT OF LIKE PRODUCTS IN ITALY HAS INCREASED FROM 80 070 TONNES IN 1978 TO 91 716 TONNES IN 1979 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 50.19 % IN 1978 TO 43 % IN 1979 ; WHEREAS FURHTER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN INDIA AND PAKISTAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 30 SEPTEMBER 1980 : // // CCT HEADING NO // DESCRIPTION // // 55.09 ( NIMEXE CODES 55.09-01 , 02 , 03 , 04 , 05 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 31 , 33 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 76 , 77 , 78 , 81 , 82 , 83 , 84 , 86 , 87 , 92 , 93 , 97 ) ( CATEGORY 2 ) // WOVEN FABRICS OF COTTON , OTHER THAN GAUZE , TERRY FABRICS , NARROW WOVEN FABRICS , PILE FABRICS , CHENILLE FABRICS , TULLE AND OTHER NET FABRICS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN ITALY FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION , ORIGINATING IN INDIA AND PAKISTAN OR UNTIL 31 DECEMBER 1980 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 9 OCTOBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT